Citation Nr: 0942340	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  07-20 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for depression, to 
include as due to hepatitis C.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine 
Corps from July 1976 to March 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The Veteran was scheduled for a Board hearing at the RO in 
September 2009.  He failed to report for the scheduled 
hearing without explanation.  He has not requested that the 
hearing be rescheduled.  Therefore, his request for a Board 
hearing is deemed to be withdrawn.  


REMAND

The Board is of the opinion that further development is 
required before the Veteran's claims on appeal are decided.

In a statement received by VA in March 2006, the Veteran 
stated that he had provided dates and places of treatment to 
VA so that VA could help him obtain records of the treatment.  
VA also received a lay statement from Ms. F.C. in March 2006.  
What exactly Ms. F.C.'s relationship to the Veteran and her 
potential credentials are not ascertainable from the letter 
VA received.  However, she stated that the Veteran had 
received treatment for hepatitis B in 1980, which she stated 
was later found to actually be hepatitis C that had been 
misdiagnosed.

In June 2007 the Veteran submitted a VA Form 21-4142 with his 
substantive appeal.  On this form he stated that he had been 
treated at the University of South Florida Medical Center for 
hepatitis in October 1980 and at several VA Medical Centers 
for hepatitis and depression.  The medical records currently 
on file are very sparse and include only VA Medical Center 
social work treatment notes from October 2004 to June 2005 
and VA Medical Center lab reports from August 2004 to October 
2004.  There is no documentation in the record which shows 
that the RO attempted to obtain the medical treatment records 
identified by the Veteran.

As the Veteran claims that these records will help 
substantiate his claims, the Board finds that VA is obligated 
by its duty to assist to attempt to obtain the identified 
records before a decision is rendered in this case. 

Accordingly, the case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent treatment records that are 
not already of record, to include 
records of treatment from the 
facilities identified by the Veteran in 
the June 2007 VA Form 21-4142.  If the 
Veteran identifies any other pertinent, 
outstanding medical records, the RO or 
the AMC should undertake appropriate 
development to obtain a copy of those 
records as well.

All attempts to obtain these records 
should be recorded in the claims file.  
If such attempts should be 
unsuccessful, it should be so noted in 
the claims file and the Veteran should 
be notified of such.  

2.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

3.	Then, the RO or the AMC should 
readjudicate the Veteran's claims in 
light of all pertinent evidence and 
legal authority.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be 
furnished to the Veteran and he should 
be afforded the requisite opportunity 
to respond.  Thereafter, if indicated, 
the case should be returned to the 
Board for further appellate action. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


